 8:19-cv-00042-RGK-PRSE Doc # 31 Filed: 01/19/21 Page 1 of 2 - Page ID # 1331




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

ERIC M. ROBINSON,

                    Petitioner,                                8:19CV42

      vs.
                                                 MEMORANDUM AND ORDER
BRAD JOHNSON,

                    Respondent.


       This matter is before the court on Petitioner Eric M. Robinson’s Motion for
Reconsideration (filing 30) in which Petitioner asks the court to reconsider its
April 2, 2020 Memorandum and Order and Judgment (filings 27 & 28) dismissing
Petitioner’s § 2241 habeas petition without prejudice. Upon careful consideration
and for the reasons previously stated in the court’s order dismissing the petition
(filing 27),

      IT IS ORDERED that Petitioner’s Motion for Reconsideration (filing 30) is
denied.1

      1
         The court notes that Petitioner may file a new habeas case pursuant to 28 U.S.C.
§ 2241 even if he is not presently incarcerated. See McCoy v. Woods, No.
420CV00476LPRPSH, 2020 WL 7074457, at *3 (E.D. Ark. Nov. 2, 2020), report and
recommendation adopted, No. 420CV00476LPRPSH, 2020 WL 7062901 (E.D. Ark.
Dec. 2, 2020) (collecting cases and holding state prisoner out on bond pending trial was
in “custody” for habeas purposes). However, Petitioner would still have to present
extraordinary circumstances to warrant interference with his pending state criminal
proceedings as the court explained in its order of dismissal. See Harmon v. City of
Kansas City, Mo., 197 F.3d 321, 325 (8th Cir. 1999) (“In Younger v. Harris, [401 U.S.
37, 43–44 (1971)], the Supreme Court advanced the position that federal courts should
refrain from interfering with pending state judicial proceedings absent extraordinary
circumstances.”); see also Hensley v. Mun. Court, 411 U.S. 345, 353 (1973) (“Where a
state defendant is released on bail or on his own recognizance pending trial or pending
appeal, he must still contend with the requirements of the exhaustion doctrine if he seeks
habeas corpus relief in the federal courts.”).
8:19-cv-00042-RGK-PRSE Doc # 31 Filed: 01/19/21 Page 2 of 2 - Page ID # 1332




    Dated this 19th day of January, 2021.

                                            BY THE COURT:


                                            Richard G. Kopf
                                            Senior United States District Judge




                                      2
